Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Claims 1-13 have been canceled and claims 14-26 have been added. Such claims include similar limitations as the original claims filed on 09/30/2020 with minor amendments to such claims.
The applicant asserts that “Xiang fails to teach or suggest the first area A1 and the second area A2 having different reflectivity”. The Office respectfully but strongly disagrees. Xiang clearly teaches that first and second areas have different reflectivity per figs. 5-6 and ¶ 77-79. As clearly taught by Xiang: “The dispersed liquid crystal polymer material 032 has the property of electro-change transmittance, namely, the electric field intensity between the two conductive films 031 can be adjusted by adjusting a voltage applied on the two conductive films 031, then a refractive index of liquid crystal droplets in the dispersed liquid crystal polymer material 032 can be adjusted, and finally the incident light flux can be adjusted.” As clearly illustrated in fig. 6, for example, such change in refractive index causes light to be reflected. In other words, the A2 region of the display panel as shown in fig. 2, has a different reflectivity than region A1. 
Furthermore, the applicant asserts that “a reflectivity of a surface represents the ability of the surface to reflect light, so the reflectivity is related to material and characteristics of the surface itself, not related to portions under the surface.” The Office respectfully disagrees with such a conclusion. Firstly, note that a surface of a medium does not exist without the medium below the surface and the refractive index of the medium determines how much of the light incident to the surface reflects or is transmitted through the medium. In other words, the materials and components within the display stack determine the reflectivity that is visible at the surface of the display. Secondly, the applicant points to paragraphs 16, 18-19 of the specification to support that the reflectivity “recited in amended claim 1 is actually just refers to a reflectivity of the display surface of the display device reflecting the ambient light”. However, as provided on top of page 11 of remarks (preceding paragraph): “a light reflectivity of the projection area 113 is lower than that of the non-projection area 114 because of the functional module 13, which reduces intensity of the first reflected light L2 so as to make it lower than that of the second reflected light L3”. In other words, the specification portion recited by the applicant clearly contradicts the argument provided by the applicant. Such argument is found moot, therefore. In fact, based on the specification, the instant application is precisely similar to Xiang in that the display includes portions having different reflectivity because of components disposed under the display. As such, Xiang clearly teaches “setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity of the display surface” as recited in claim 14. Li is not relied upon for such a limitation and arguments related to such a limitation are found moot.
The applicant further asserts that one would not have been motivated to combine Xiang and Li since “Li gives no inspiration for one ordinary skilled to combine Li and Xiang when facing a problem of non-uniform light-intensity”. Such an argument is moot. The Office maintains that It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device. Notice that Xiang clearly teaches in ¶ 102 that “by providing the second data signals with higher intensity to the pixel units in the second display area, the display brightness of the second display area can be increased, thus ensuring uniformity of the overall display brightness of the display panel.” In other words, Li does not need to provide such an “inspiration” since Xiang clearly teaches such limitations. The motivation to combine Xiang and Li has been provided above and the applicant has not provided any arguments regarding such a motivation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., US 2020/0211480 A1, hereinafter “Xiang”, in view of Li et al., US 2017/0110092 A1, hereinafter “Li”.
Regarding claim 14, Xiang teaches a driving method, applicable in a display device having a display surface, the display surface defining a plurality of pixels, the display device being configured to display a plurality of display frames (see figs. 1-3, ¶ 72, note that to display images a display operates in a plurality of frames), wherein the driving method comprises: setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity of the display surface (fig. 11, such setting necessarily exists in order to provide first and second data signals to first and second display areas respectively); acquiring an area identifier of each of the plurality of pixels (figs. 1-2, ¶ 71-72, note that pixels in areas A1 and A2 are identified due to their location) and a light-intensity of a surrounding environment (fig. 12, element 204, ¶ 111), each of the plurality of pixels having a light reflectivity (fig. 4-6, ¶ 76 and 78-79; note that pixels in area A2 have a different reflectivity than those in area A1 when the dimming film is transmitting as shown in fig. 5); adjusting the data signals of each of the plurality of pixels according to the area identifier and the light-intensity of the surrounding environment (fig. 12, elements 206 and 207; ¶ 117 and 124); and driving the display device to display images according to the adjusted value of each of the plurality of pixels (¶ 127-128).
Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.
	Regarding claim 15, Xiang does not specifically teach that the display device stores a plurality of grayscale-lookup tables; wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the area identifier of each of the plurality of pixels and the light-intensity of the surrounding environment; and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels.
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device. 

Regarding claim 16, Xiang does not teach that each of the plurality of grayscale-lookup tables corresponds to a unique light-intensity range and a unique area identifier.
Li, however, teaches that each of the plurality of grayscale-lookup tables corresponds to a unique light-intensity range (fig. 8, ¶ 68-69; note the different ranges) and a unique area identifier (¶ 76; brightness at different “positions” on the display is detected and adjusted accordingly).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device. 

	Regarding claim 17, Xiang does not teach that each light-intensity range corresponds to at least two grayscale-lookup tables, and each of the area identifiers corresponds to at least two grayscale-lookup tables.
	Li teaches, however, that each light-intensity range corresponds to at least two grayscale-lookup tables (fig. 8, ¶ 68-69, each light intensity range on the x-axis corresponds to four LUTs), and each of the area identifiers corresponds to at least two grayscale-lookup tables (the four LUTs can be applied to each position per ¶ 68-69 and 76).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. Note that Xiang specifically teaches two different display areas. As such, one would have been motivated to make such a combination to properly adjust the brightness of such areas of the display device.

	Regarding claim 18, Xiang teaches that driving the display device to display images according to the second grayscale value of each of the plurality of pixels comprises: acquiring a driving voltage of each of the plurality of pixels according to the second grayscale value of each of the plurality of pixels, driving each of the plurality of pixels with the driving voltages to make the display device displaying the images (¶ 36-37, first and second driving circuits necessarily provide such voltages; also see fig. 12, elements 206 and 207 and ¶ 117 and 124).

	Regarding claim 19, Xiang teaches a driver applied in a display having a display surface, the display surface defining a plurality of pixels, and the display device being configured to display a plurality of display frames (fig. 4, elements 04 and 05 and all elements functionally attached to such drive circuits, ¶ 95; also note that to display images a display operates in a plurality of frames); the driver comprising: a light-intensity acquiring device being configured to acquire an ambient light intensity of a surrounding environment (¶ 111); a converting device electrically connected to the light-intensity acquiring device (fig. 4, the drive IC 05 is such a converting device performing the converting (adjustment) functions), the converting device being configured to acquire data signals of each of the plurality of pixels during a current display frame, setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity of the display surface, and convert the data signal of each of the plurality of pixels into an adjusted data signal of each of the plurality of pixels according to the ambient light intensity and an area identifier of each of the plurality of pixels (fig. 12, elements 206 and 207; ¶ 71, 72, 117 and 124; note that pixels in areas A1 and A2 are identified due to their location; also see fig. 11, wherein such area identification setting necessarily exists in order to provide first and second data signals to first and second display areas respectively. Further, see ¶ 140, wherein pixels of A2 having a different light reflectivity, are provided with different data signals (driving voltages) in order to have a higher brightness, therefore, such pixels are identified to be in A2 in order to provide such different data signals), and a driving device (fig. 15, see first and second driving circuits 301 and 302, ¶ 142-143) electrically connected to the converting device, the driving device being configured for driving the plurality of pixels to display images according to the adjusted data signals of each of the plurality of pixels (¶ 127-128).
	Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting by adjusting the data signals. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 20, Xiang teaches a storage device electrically connected to the converting device (fig. 16, element 1605).
	Xiang does not specifically teach the storage device being configured for storing a plurality of grayscale-lookup tables; wherein the converting device is further configured to determine a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the area identifier of each of the plurality of pixels and the ambient light intensity, and configured to convert the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels.
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 21, Xiang teaches a display device (fig. 4, ¶ 75), configured to display a plurality of display frames (note that to display images a display operates in a plurality of frames), comprising: a display panel having a display surface, the display surface defining a plurality of pixels, and each of the plurality of pixels having an area identifier (figs. 1-2, ¶ 71-72, note that pixels in areas A1 and A2 are identified due to their location); and a driver comprising: a light-intensity acquiring device configured to acquire an ambient light intensity of a surrounding environment (¶ 111); a converting device electrically connected to the light-intensity acquiring device (fig. 4, the drive IC 05 is such a converting device performing the converting (adjustment) functions), the converting device being configured to acquire the driving signal of each of the plurality of pixels during a current display frame (fig. 12, element 208 monitors the driving signals of the current frame; ¶ 125-128), setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity of the display surface, and convert the data signal of each of the plurality of pixels into an adjusted data signal of each of the plurality of pixels according to the ambient light intensity and the area identifier of each of the plurality of pixels (fig. 12, elements 206 and 207; ¶ 71, 72, 117 and 124; note that pixels in areas A1 and A2 are identified due to their location; also see fig. 11, wherein such area identification setting necessarily exists in order to provide first and second data signals to first and second display areas respectively. Further, see ¶ 140, wherein pixels of A2 having a different light reflectivity, are provided with different data signals (driving voltages) in order to have a higher brightness, therefore, such pixels are identified to be in A2 in order to provide such different data signals); and a driving device (fig. 15, see first and second driving circuits 301 and 302, ¶ 142-143) electrically connected to the converting device, the driving device being configured for driving the plurality of pixels to display images according to the adjusted data signals of each of the plurality of pixels (¶ 127-128).
	Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting by adjusting the data signals. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 22, Xiang teaches a storage device electrically connected to the converting device (fig. 16, element 1605).
	Xiang does not specifically teach the storage device being configured for storing a plurality of grayscale-lookup tables; wherein the converting device is further configured to determine a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the area identifier of each of the plurality of pixels and the ambient light intensity, and configured to convert the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels.
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 23, Xiang teaches a functional module on a side of the display panel having the driver (fig. 4, element 02, ¶ 70 and 95); wherein pixels corresponding to a projection of the functional module on the display panel have a same area identifier (figs. 1-2, pixels corresponding to the sensor are identified to be in area A2).

	Regarding claim 24, limitations similar to claim 22 are recited. As such, claim 24 is rejected similarly to claim 22 as provided above.

	Regarding claim 25, Xiang teaches that the functional module may be an optical under-screen fingerprint-recognizing module, an ultrasonic under-screen fingerprint-recognizing module, a light-sensing module, or a touch-control module (¶ 70).

	Regarding claim 26, limitations similar to claim 22 are recited. As such, claim 26 is rejected similarly to claim 22 as provided above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621